MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                            FILED
regarded as precedent or cited before any                              Mar 31 2020, 8:38 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Danielle L. Flora                                        Curtis T. Hill, Jr.
Fort Wayne, Indiana                                      Attorney General of Indiana
                                                         David E. Corey
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re: The Matter of A.K. and                            March 31, 2020
G.C. (Minor Children);                                   Court of Appeals Case No.
                                                         19A-JC-1981
T.C. (Father)
                                                         Appeal from the Allen Superior
Appellant-Respondent,                                    Court
        v.                                               The Honorable Charles F. Pratt,
                                                         Judge
                                                         The Honorable Sherry Hartzler,
The Indiana Department of                                Magistrate
Child Services,
Appellee-Petitioner.                                     Trial Court Cause Nos.
                                                         02D08-1901-JC-1
                                                         02D08-1901-JC-2



Pyle, Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-JC-1981 | March 31, 2020                  Page 1 of 8
                                       Statement of the Case
[1]   T.C. (“Father”) appeals the adjudication of his sons, A.K. (“A.K.”) and G.C.

      (“G.C.”) (collectively “the children”) to be Children in Need of Services

      (“CHINS”) based on a petition filed by the Department of Child Services

      (“DCS”). Father does not challenge the evidence supporting the CHINS

      adjudication. Rather, Father argues that the trial court erred in denying his

      motion to dismiss the CHINS case. However, our review of the record reveals

      that Father never asked the trial court, in either a written or an oral motion, to

      dismiss the case. Father has therefore waived appellate review of this issue.

      Further, waiver notwithstanding, we find no error in this case. Accordingly, we

      affirm the trial court’s judgment.


[2]   We affirm.


                                                     Issue
              Whether Father has waived appellate review of his argument that
              the trial court erred in denying his motion to dismiss the CHINS
              case when he never asked the trial court to do so.


                                                     Facts
[3]   A.K. was born in August 2016, and G.C. was born in September 2017. On

      January 4, 2019, DCS filed a petition alleging that the children were CHINS.

      That same day, the trial court held an initial hearing, and Father was served

      with the CHINS petition in open court. At some point during the hearing,

      Father “left without court permission.” (DCS’ App. at 8). At the end of the


      Court of Appeals of Indiana | Memorandum Decision 19A-JC-1981 | March 31, 2020   Page 2 of 8
      hearing, the trial court scheduled both a factfinding hearing, which the trial

      court referred to as an initial hearing, and a dispositional hearing for February

      4, 2019.


[4]   Father signed the summons that notified him about the February 4 hearing and

      advised him that his failure to appear might result in the waiver of his right to

      be heard. The summons also provided that the trial court might proceed with

      the factfinding and dispositional hearings in his absence. Father, however, did

      not attend the hearing. The trial court’s order states that Father “[could not] be

      located.” (DCS App. 28). Father’s counsel appeared and represented Father’s

      interests. After hearing evidence, the trial court adjudicated the children to be

      CHINS. Thereafter, the trial court immediately held a dispositional hearing.

      In its dispositional order, the trial court ordered the children to remain in foster

      care and Mother to comply with a parent participation plan. The trial court’s

      order did not include a parent participation plan for Father.


[5]   Father failed to attend an April 2019 CHINS hearing because he was

      incarcerated. Father’s counsel appeared at the hearing. In May 2019, Father

      attended a CHINS hearing with counsel. Father admitted some of the

      allegations in the CHINS petition, and the trial court ordered Father to comply

      with a provisional parental participation plan. The trial court scheduled a July

      1, 2019 factfinding hearing.


[6]   DCS mailed Father notice of the factfinding hearing to the county jail. Further,

      a week before the hearing, DCS notified Father about the hearing during a


      Court of Appeals of Indiana | Memorandum Decision 19A-JC-1981 | March 31, 2020   Page 3 of 8
      phone call. Father told the DCS case manager that he would attend the

      hearing. However, Father failed to appear in court on the day of the hearing.

      Father’s counsel was in court to represent Father.


[7]   At the beginning of the hearing, Father’s counsel acknowledged that although

      Father was not at the hearing, Father had been given notice of the hearing and

      had been properly served. Father’s counsel told the trial court that he did not

      believe that a factfinding hearing was “appropriate . . . based upon case law

      since there already was a finding of CHINS[.]” (Tr. Vol. 2 at 5). Father’s

      counsel further explained as follows:


              The Court of Appeals states that we need to look at the statute
              regarding time limitations and . . . that’s pretty strict on things
              however in this matter we’ve already had . . . an admission by
              the mom to allegations affecting . . . the adjudication of the Child
              in Need of Services for the children due to her conduct . . . there
              is a case out there . . . that states that the adjudication of CHINS
              goes towards the child and not to each of the parents so you
              don’t have to have a Factfinding regarding both of those
              parents[.] [H]owever here I believe that . . . the . . . allegations in
              the Petition Alleging the Child to be a Child in Need of Services
              that the Court already found the adjudication on pertaining to
              mom so in the long roundabout ways I don’t think it’s proper for
              the time limits to do an actual Factfinding regarding . . . my
              client because we’re past the 120 days however at the point it
              turns into a Dispositional hearing for him to find out what needs
              to be . . . given to either the children of for the parent for a Parent
              Participation Plan[.] [D]oes all that make sense kind of?

      (Tr. Vol. 2 at 5-6).




      Court of Appeals of Indiana | Memorandum Decision 19A-JC-1981 | March 31, 2020    Page 4 of 8
[8]   The trial court responded to Father’s explanation as follows, and the following

      colloquy ensued:


              Trial Court: Well whether I agree with it is one thing –

              Defense Counsel: I [] gotcha[,] I gotcha[,] and and we can you
              know –

              Trial Court: - - okay

              Defense Counsel: . . . ah so what I’m saying is I would object
              to any Factfinding occurring today however . . . I do believe that
              going forward under a Parent Participation Plan . . . would be
              proper . . . for Dispositional for my client and then I would have
              arguments . . . on the requirements of the Parent Participation
              Plan.

              Trial Court: Okay Department?

              DCS: Um Your Honor I guess I never understood the need to
              reestablish CHINS with the parent after . . . after it’s already
              been found with respect to one child but from my perspective it’s
              almost one and the same whether it’s another CHINS
              Factfinding or whether to Factfinding for the Dispositional
              Hearing . . . and I – if the Court is so inclined I’m okay moving
              forward with the Factfinding for the Dispositional Hearing . . .
              especially given statutes and case law about the admission of
              evidence in Dispositional Hearings.

      (Tr. Vol. 2 at 6-7).


[9]   Both Father’s counsel and DCS agreed that because the children had already

      been adjudicated to be CHINS, the nature of the hearing was more factfinding

      for the purpose of disposition rather than factfinding for the purpose of

      adjudication. However, the trial court determined that it would “move forward


      Court of Appeals of Indiana | Memorandum Decision 19A-JC-1981 | March 31, 2020   Page 5 of 8
       with the Factfinding [for the purpose of adjudication].” (Tr. Vol. 2 at 9). At no

       point did Father’s counsel move to dismiss the case.


[10]   After hearing evidence that Father was a frequent user of illegal drugs,

       including methamphetamine and that the children had been present during a

       domestic violence incident between Mother and Father, the trial court issued a

       July 2019 order adjudicating the children to be CHINS. The trial court held a

       dispositional hearing in late July and issued a CHINS dispositional decree in

       August 2019. Father now appeals.


                                                   Decision
[11]   Father does not challenge the evidence supporting the CHINS adjudication.

       Rather, his sole argument is that the trial court “erred in denying [his] motion

       to dismiss the CHINS petitions filed by the Indiana Department of Child

       Services when the factfinding hearing was not completed within 120 days.”

       (Father’s Br. at 4). Father has waived appellate review of this issue because he

       never asked the trial court, either in a written or oral motion, to dismiss the

       case. See Indiana Bureau of Motor Vehicles v. Gurtner, 27 N.E.3d 306, 311 (Ind. Ct

       App. 2015) (explaining that it “has long been the general rule in Indiana that an

       argument or issue presented for the first time on appeal is waived for purposes

       of appellate review”).


[12]   Waiver notwithstanding, we find no error. Father contends that his case should

       have been dismissed pursuant to INDIANA CODE § 31-34-11-1, which provides

       that a juvenile court should complete a factfinding hearing not more than sixty

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1981 | March 31, 2020   Page 6 of 8
       days after the CHINS petition has been filed. The statute further allows a sixty-

       day extension of time to complete the factfinding hearing if all parties consent

       to the additional time. I.C. § 31-34-11-1.1


[13]   However, we conclude that the parties in this case complied with this statute

       because the factfinding hearing was held well within the sixty-day statutory

       mandate. Specifically, the Indiana Supreme Court has explained that a CHINS

       determination establishes the status of a child alone. In the Matter of N.E., 919
N.E.2d 102, 106 (Ind. 2010). Because the CHINS determination regards that

       status of the child, a separate analysis as to each parent is not required at the

       CHINS determination stage. Id. “Indeed, to adjudicate culpability on the part

       of each individual parent in a CHINS proceeding would be at variance with the

       purpose of the CHINS inquiry: determining whether a child’s circumstances

       necessitate services that are unlikely to be provided without the coercive

       intervention of the court.” Id. The resolution of a juvenile proceeding focuses

       on the best interest of the child, rather than guilt or innocence as in a criminal

       proceeding. Id.


[14]   Here, DCS filed a CHINS petition in January 2019. The factfinding hearing,

       which Father did not attend, was held in February 2019, well within the sixty-

       day statutory mandate. Following the hearing, the trial court adjudicated the




       1
        Father also cites Matter of T.T., 110 N.E.3d 441, 443 (Ind. Ct. App. 2018), in support of his argument.
       Although we need not discuss T.T. in our resolution of this case, we point out that the Indiana Supreme
       Court recently abrogated T.T. in Matter of M.S., 140 N.E.3d 279 (Ind. 2020).

       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1981 | March 31, 2020                    Page 7 of 8
       children to be CHINS. Where the children had already been adjudicated to be

       CHINS, another factfinding hearing for the purpose of adjudication was not

       necessary. Rather, both Father’s counsel and DCS were correct when they

       argued that the July 1, 2019 hearing was actually a dispositional hearing even

       though the trial court called it a factfinding hearing. After the July 1 hearing,

       the trial court held what it called a dispositional hearing and issued a

       dispositional order, which Father does not challenge. We find no error here.


[15]   Affirmed.


       May, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JC-1981 | March 31, 2020   Page 8 of 8